Citation Nr: 1232212	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  07-35 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for residuals, brain tumor.

2.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder. 

3.  Entitlement to service connection for a bilateral upper extremity and bilateral lower extremity disorder, also claimed as peripheral neuropathy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel

INTRODUCTION

The Veteran had active duty from May 2004 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Veteran testified before the Decision Review Officer at a personal hearing held at the RO.  A transcript has been incorporated into the record.  In a statement submitted in August 2011, on a VA Form 9, the Veteran indicated she wanted to testify before the Board at a hearing held at the RO.  The Veteran did not appear at a scheduled hearing in March 2012, as the notice was returned to the RO by the USPS, undelivered.  In July 2012 the Veteran responded to the Board that she no longer wish to testify at a Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon a complete review of the claims file, the Board finds that the February 2009 VA Brain and spinal disorder examination was inadequate and the Veteran should be afforded another examination.  The February 2009 examination was conducted without the benefit of claims file review, though it appeared the examiner reviewed what VA treatment records he was able to access.  Further, the examiner indicated he could not reach an opinion as to whether the Veteran's numerous reports of numbness in her extremities was related to the brain surgery she had undergone to remove a tumor (right sub occipital craniotomy for an hemangioblastoma) without resorting to speculation.  

The Veteran's appeal seeking an increased rating for the residuals of a brain tumor, currently rated under Diagnostic Code 8003, 38 C.F.R. § 4.124a, and the appeal seeking service connection for bilateral upper and lower extremity disorder, characterized by numbness and claimed as peripheral neuropathy, appear intertwined.   

The Board observes that 38 C.F.R. § 4.124a instructs that aside from the exceptions noted, disability from organic diseases of the central nervous system and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  The Rating Schedule also instructs VA to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, the Rating Schedule instructs that VA should rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.

The regulation also requires that for the minimum ratings for residuals under diagnostic codes 8000 through 8025, there must be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  38 C.F.R. § 4.124a, Note [after Diagnostic Code 8025].

Therefore, an appropriate rating under DC 8003 entails more than determining whether the Veteran has the physical presence of a benign tumor or not.  Instead, the Diagnostic Code requires that other symptoms be considered as residuals, and rated accordingly.  The Board finds another VA examination, with the claims file, is warranted for an examiner to consider the residuals of the brain tumor and to reach an opinion as to whether other reported symptoms, which the Veteran has attributed to the brain tumor and surgery, are related to the brain surgery and residuals of the tumor.  

Finally, the Veteran reported to the February 2009 examiner, and to other VA clinicians prior to that, that she had sought medical attention at the "Baylor emergency room" in June 2008, that she had undergone a head CT scan, and that she had been assessed with peripheral neuropathy by clinicians there.  These private records must be requested and included in the claims file prior to any new VA examination.   

Regarding the appeal for an initial rating greater than 30 percent for PTSD, the Board is mindful that the Veteran has already been afforded examinations in June 2006, December 2007 (with the same examiner), and May 2010.  However, only after the May 2010 examination were the private records from the Veteran's March 2009 apparent suicide attempt, that was treated with inpatient care, obtained and included in the claims file.  Further, the RO was informed that in April 2011 the Veteran was treated at VA for depression, and those treatment reports are not of record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Appropriate action is therefore necessary to fully assist the Veteran.  See 38 C.F.R. § 3.159 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outpatient and inpatient treatment records from the North Texas or Dallas VA medical facilities, dated May 2010 to present.  In particular, obtain the records for an April 2011 inpatient treatment for depression.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  Contact the Veteran and request an appropriate VA Form 2141 be signed to allow VA to obtain private treatment records from a "Baylor emergency room" for treatment in June 2008 that may have included a head CT scan and as assessment of peripheral neuropathy.  Document for the claims file any negative responses.   

3.  Only after these records have been obtained and include in the claims file, or otherwise accounted for, then afford the Veteran an appropriate examination to determine the current severity of the Veteran's service-connected residuals of brain tumor.  

The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The report of examination should include a detailed account of all manifestations of the service-connected residuals of a brain tumor, in particular any psychotic manifestation, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, and visceral manifestations.  

The examiner is asked to comment upon the conclusions of the May 2010 VA neuropsychology and PTSD examination reports that attributed a cognitive disorder and other visio-spatial and speech symptoms to the brain surgery itself.  

The examiner is also asked to determine the diagnosis and etiology of any neuropathy or other neurological disabilities of the bilateral upper and lower extremities.  If a disability is diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability of the bilateral upper and lower extremities is related to service.

If not, then the examiner is asked to provide an opinion as to whether any bilateral neurological disabilities of the upper and lower extremities is at least as likely as not (50 percent probability or more) caused or aggravated by the Veteran's service connected disabilities including her brain tumor.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner should provide a complete rationale for all conclusions reached.

4.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of her PTSD.  The claims file should be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria, including providing a global assessment of functioning (GAF) score.

5.  Lastly, after completing the above actions, readjudicate the appeals.  If the appeals remain denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case (SSOC), followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



